DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-39 filed 10/17/2019, Claims 1,11,17,21 and 34 are the independent claims.
Allowance and reasons for allowance
3. Claims 1, 11, 17, 21 and 34 are allowed, and the other claims are allowed by virtue of their dependence on these claims.
4. The following is an examiner’s statement of reasons for allowance: prior art fails to disclose or suggest:
Claim 1:
An absorption-and-emission instrumental method, comprising the steps of:
directing a light beam at a sample with an excitation wavelength of λex to excite the sample from a lowest electronic state and a lowest vibrational state to an excited state in a single step;
capturing the filtered spectra with wavelengths < λex with a detector to produce an output showing only supracence.

Claim 11:
A microscope, comprising:
beam-forming optics for directing the light beam at a sample to excite the sample from a lowest electronic state and a lowest vibrational state to an excited state in a single step;
at least one detector or distinct region thereof configured to capture only the filtered spectra with wavelengths < λex.

Claim 17:
A method of imaging with minimized photo-toxicity, comprising the steps of:
selecting a fluorophore with non-zero supracence for a given excitation wavelength λex;
imaging the sample using only a laser with excitation wavelength λex, and using simultaneous imaging of both fluorescence and supracence.

Claim 21:
A spectrometer, comprising:
first optics for selecting from the light beam an excitation wavelength of λex with which to expose a sample to excite the sample from a lowest electronic state and a lowest vibrational state to an excited state in a single step;
one or more detectors configured to capture only the selected single supracence spectrum.

Claim 34:
A flow cytometer, comprising:
beam-forming optics configured to align laser focus spots of the n lasers on successive points of a single file flow cell line to excite samples from a lowest electronic state and a lowest vibrational state to an excited state in a single step;
for each excitation wavelength λexi for each excitation wavelength from λexi to λexn
imaging optics configured to filter spectra from the single file flow cell line to separate wavelengths < λexi from wavelengths > λexn, and one or more detectors configured to capture only the filtered spectra with wavelengths <λexi.

Relevant prior art
5. The closest prior art is by Wan et al. (“Molecular Supracence Resolving Eight Colors 
in 300-nm Width:Unprecedented Spectral Resolution,” Angew. Chem. Int. Ed.2020,59, 21915 –21919).
Wan et al. is a reference that is based on this patent application but cannot be used as prior art because the pub date of this reference is September 29, 2020, while the instant application claims benefit to a US provisional application filed 10/19/18.

The instant application uses a phenomenon termed supracence which allows for super-resolution imaging and wavelength multiplexing and is superior resolution to fluorescence technologies.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MEENAKSHI S SAHU/Examiner, Art Unit 2884